The relation of employer and employee, under the provisions of the workmen's compensation act, is essentially one of contract.
Plaintiff was an employee of the Corporations Auxiliary Company and sent by that company under contract with the Clark Equipment Company. Plaintiff made no contract with the Clark Equipment Company but solely with his employer, the Corporations Auxiliary Company. The Clark Equipment Company contracted with the Corporations Auxiliary Company for specialized service which that company offered and was prepared to furnish, and plaintiff was the instrumentality employed by the Corporations Auxiliary Company to perform the contract.
Plaintiff was employed by the Corporations Auxiliary Company to be furnished as an undercover man to others, and I am of the opinion that he must look solely to his employer, the Corporations Auxiliary Company, for relief.
The award should be vacated, with costs.
BUTZEL, J., took no part in this decision. *Page 355